SMITH V. STATE






NO. 07-08-0507-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 12, 2009
______________________________

LISA JANELL SMITH, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

NO.  4413; HON. STEVEN RAY EMMERT, PRESIDING
_______________________________

Dismissal
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Lisa Smith (appellant) filed an appeal from the trial court’s refusal to reduce her
bond, pending an adjudication hearing, from $500,000.00.  On February 20, 2009,
appellant’s counsel filed a motion to dismiss the appeal and attached an affidavit
wherein he stated that appellant had been released from custody on a personal
recognizance bond and that appellant no longer desired to pursue her appeal.  Because
the case has become moot, we dismiss the matter.

          A case is moot when (1) a party seeks a judgment to resolve a controversy, but
no controversy exists, or (2) judgment is sought on a matter which cannot have any
practical legal effect on an existing controversy.  Texas Health Care Info. Council v.
Seton Health Plan, Inc., 94 S.W.3d 841, 846-47 (Tex. App.–Austin 2002, no pet.). 
Because appellant received the relief requested, a controversy no longer exists.  Nor
would our proceeding with the appeal and rendering an opinion and judgment have any
practical legal effect on an existing controversy.  So, we conclude that the appeal has
become moot and dismiss it.  In re R.M., 234 S.W.3d 103, 104 (Tex. App.–El Paso
2007, no pet.).
          Accordingly, the appeal is dismissed as moot.
 
                                                                           Brian Quinn
                                                                          Chief Justice


Do not publish.